Citation Nr: 1438672	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine prior to June 26, 2008 (a temporary 100 disability rating was assigned from June 26, 2008, to December 31, 2008, based on surgical or other treatment necessitating convalescence).

2.  Entitlement to a disability rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine from January 1, 2009.  

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In its prior March 2011 Remand, the Board requested that the agency of original jurisdiction retrieve outstanding VA treatment records from the VA Medical Center in Jackson, Mississippi.  The Veteran phoned VA in October 2011 to inform that he had never been treated at the Jackson VA Medical Center.  During his October 2010 Board hearing, he had noted that he received treatment in Topeka, Kansas.  As such, a remand is necessary so that records from the correct VA facility may be obtained.  

In addition, in the Board's March 2011 Remand, it was indicated that during the October 2010 Board hearing, the Veteran had testified that he had been seeing a  chiropractor (Dr. Murray) for his low back disability every few months for the preceding 30 years.  The Board directed that the agency of original jurisdiction inform the Veteran that he should submit any relevant records from Dr. Murray or an authorization form that would allow VA to request the records on his behalf.   By letter dated in March 2012, the Veteran was directed to provide the requested records or consent so that VA could obtain the requested records.  The Veteran did not submit any such documents.  However, as this matter is being remanded for the reasons set forth above, the Veteran should be afforded an additional opportunity to provide any treatment records from Dr. Murray.

The Board notes that, pursuant to the March 2011 Remand, the Veteran was afforded a VA examination in March 2011.  However, the Board had specifically directed that the examination not be conducted until after all outstanding records had been received and associated with the Veteran's claims file.  A new examination must therefore be conducted, so that the examiner can have the benefit of reviewing the Veteran's complete claims file.  Out of an abundance of caution, the examiner should also consider service connection for a low back disability on a secondary basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered).

Again, when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, the Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development and adjudication of the Veteran's remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, the agency of original jurisdiction shall request any outstanding private and VA treatment records dating from December 1, 2006, that are related to his service-connected cervical spine disability, and his claimed low back disability, to specifically include records from the Topeka Kansas VA Medical Center.  

The agency of original jurisdiction shall also inform the Veteran that he should submit any relevant records from Dr. Murray or an authorization form that would allow VA to request the records on his behalf.  Any records obtained shall be associated with the claims file.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2.  After the above has been completed, the agency of original jurisdiction shall schedule the Veteran for a VA spine examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

As to the issue of an increased disability rating for the service connected degenerative disc disease of the cervical spine, the examiner is asked to address the following:

(a) Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable and, if feasible, the determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected cervical spine disorder, to include numbness in the upper extremities.  The severity of each neurological sign and symptom should be reported, by provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

As to the issue of service connection for a low back disorder, the examiner is asked to address the following:

(a) Is it at least as likely as not that a current low back disorder was incurred during, or is otherwise related to, the Veteran's period of active service?  

(b) Is it at least as likely as not that arthritis of the low back had manifested to a compensable degree within one year of separation from service.  

(c) Is it at least as likely as not that the Veteran's current low back disability was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected cervical spine disability?

(d) Is it at least as likely as not that the Veteran's current low back disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected cervical spine disability?

If the Veteran's current low back disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a low back disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, a reason as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  The examiner must provide a rationale for each opinion.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include that of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

